Citation Nr: 1008987	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spondylotic changes 
of the lumbar spine, claimed as a low back injury.

2.  Entitlement to service connection for a frostbite injury 
of the left and right lower extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
frost bite injury of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
December 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction was subsequently transferred to the RO in 
Waco, Texas.

In October 2009, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Spondylotic changes of the lumbar spine were not present 
in service, or within one year of the Veteran's discharge 
from service, and are not etiologically related to service.

2.  The Veteran has not had a frostbite injury of the left 
and right lower extremities at any point during the pendency 
of this claim.

3.  Peripheral neuropathy of the left and right lower 
extremities was not caused or permanently worsened by 
service-connected disability.


CONCLUSIONS OF LAW

1.  Spondylotic changes of the lumbar spine were not incurred 
in or aggravated by active duty service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.  A frostbite injury of the left and right lower 
extremities was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).

3.  Peripheral neuropathy of the left and right lower 
extremities is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in April 2005 and March 2006.  
Although the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought until after the initial adjudication of 
the claim, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the Veteran's claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims was no more than 
harmless error.

The Board also notes service treatment records and pertinent 
VA and private medical records have been obtained.  The Board 
notes that the RO has attempted to obtain the Veteran's 
Social Security Administration (SSA) records; however, the 
SSA responded to requests for records indicating that the 
Veteran's records had been destroyed and no electronic 
records are available.  Neither the Veteran nor his 
representative has identified any other outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

The Board also acknowledges that the Veteran was not afforded 
a VA examination in response to his claims, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claims.  In this regard, the Board notes 
that the report of the Veteran's separation examination from 
service shows that no evidence of the claimed conditions were 
found at that time and there is no indication in the post-
service medical evidence that any of these conditions are 
etiologically related to service.  Remand for medical 
examination and opinion is accordingly not warranted at this 
point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  
See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  

The Board notes in this regard that a Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service and thus trigger entitlement to examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this 
case, however, the Veteran has not argued continuity of 
symptomatology of his frostbite and peripheral neuropathy 
disabilities, and the evidence does not show continuous 
symptoms of a low back, frostbite or peripheral neuropathy 
disability since naval service.  Accordingly, the conditions 
of McLendon are not met.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection may be granted on a presumptive basis for 
arthritis that becomes manifest to a compensable degree 
within the first year after discharge from service, even if 
there is no medical evidence of the disorder during military 
service.  38 C.F.R. §§ 3.307, 3.309(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for spondylotic changes of the lumbar spine, a 
frostbite injury of the left and right lower extremities, and 
peripheral neuropathy of the lower extremities, claimed as 
secondary to the claimed frostbite of the lower extremities.  
In various statements and during the Veteran's October 2009 
Board hearing testimony, he alleged that he was first 
hospitalized for a low back condition while in service in 
California after lifting heavy ammunition boxes, and has 
suffered from low back problems since this original injury.  
As for the frost bite and secondary peripheral neuropathy, he 
claimed that he developed frostbite on his feet while serving 
on a ship in Alaska, and believes his current peripheral 
neuropathy is related to this condition.

The Veteran's service treatment records indicate that he was 
hospitalized at the U.S. Naval Hospital in San Diego in 
September 1950; however, he was not treated for a low back 
disability at this time but rather for torsion of the right 
testis.  There were no complaints of a frostbite or low back 
injury in service found in these records, and the Veteran's 
December 1950 discharge examination notes no abnormalities 
with respect to his spine, extremities, feet, gait, or 
neurological system.  

The Veteran first filed a claim for service connection in 
December 1957 for a right side pain condition.  The evidence 
at the time of the January 1958 rating decision denying this 
claim included a statement from the Scott and White Clinic 
which noted that the Veteran was seen in December 1951 for 
right upper quadrant pain, which began initially after 
lifting.  An X-ray of the lumbar spine showed a slight defect 
in the 5th lumbar vertebra, and a diagnosis of myositis of 
the anterior chest wall was made at that time.  A statement 
from Dr. S. indicated that he treated the Veteran in February 
1957 for back strain. 

Further post-service medical records do not show complaint of 
or treatment for the Veteran's claimed low back disability 
until 1994, when a report from the Johns Community Hospital 
evidence that the Veteran presented with a history of chronic 
low back pain.  Private medical records from the Scott and 
White Clinic in 2001 also indicate that the Veteran had a 
long-standing history of low back pain.  VA outpatient 
treatment records from 2005 through 2008 also note complaints 
of low back pain.  A January 2005 X-ray revealed spondylotic 
changes and anterolisthesis.  Records from the Central Texas 
Health Care System also from 2005 through December 2008 show 
a diagnosis of lumbar radiculopathy.  While these medical 
records indicate a long history of low back pain, there is no 
discussion indicating that this condition is related to 
service.  However, a December 2006 statement from Dr. C. 
noted that he was the Veteran's primary care physician noted 
that the Veteran had a progressive low back pain condition 
since he had a crushed disc many years ago while on active 
duty.  

As for post-service medical records pertaining to the 
Veteran's claimed frostbite of the lower extremities, the 
Board notes that private and VA medical records indicate that 
the Veteran has complained of foot problems for a number of 
years.  VA outpatient treatment records indicated that the 
Veteran presented in January 2005 with a burning sensation in 
both feet.  He was diagnosed with peripheral neuropathy at 
that time.  A private neurological consultation from April 
2005 confirmed the VA's diagnosis of peripheral neuropathy, 
which the examiner determined to be of unknown causes.  
Private medical records from the Scott and White Clinic note 
foot problems and numbness as early as 2001.  A May 2008 
notation from the Scott and White Clinic notes peripheral 
neuropathy related to a frostbite injury in the military many 
years ago.  There is no other notation in these records that 
the Veteran was diagnosed with residuals of frostbite, and 
during the Veteran's October 2009 Board hearing he indicated 
that he did not experience any symptoms of frostbite such as 
sweating or tingling.

With respect to whether service connection is warranted for 
spondylotic changes of the lumbar spine are warranted on a 
presumptive basis, the evidence of record does not show that 
arthritis was manifest to a compensable degree within the 
first year after discharge from service, so the presumption 
does not apply.  The Board acknowledges that a private 
medical report indicates that a December 1951 X-ray showed a 
slight defect in the 5th lumbar vertebra, however the Veteran 
was not diagnosed with arthritis at that time, nor was there 
any evidence of a diagnosis of or treatment for low back 
arthritis for many years following this 1951 report.

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. 488, 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay person may provide eyewitness 
account of medical symptoms).

In this case, while the Veteran alleges that he originally 
injured his lumbar spine in service and that he has suffered 
with this disability continuously since service, the medical 
evidence does not show that he has experienced continuous low 
back symptoms since service.  There is no notation of a low 
back disability in service, and no abnormalities noted on his 
discharge examination.  The Board acknowledges the December 
2006 statement of the Veteran's physician noting a crushed 
disc in service; however, there is no indication that this 
physician has ever reviewed the Veteran's service treatment 
records, nor does he acknowledge the fact that there is no 
diagnosis of this condition in service or indication of a 
crushed disc following service.  The Board is thus of the 
opinion that this statement is essentially a recitation of 
the Veteran's account.

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's 
discharge examination is actual contemporaneous medical 
evidence disproving a low back disorder at the time of his 
discharge.

Finally, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Veteran's account of hospitalization for a low back 
disability in service, with no treatment or diagnosis during 
naval service and undocumented at the time of his discharge, 
does not satisfy any of the three criteria of Jandreau.

In sum, there is no objective medical or lay evidence of 
record of a low back disability until many after service.  
The Board acknowledges that the Veteran has 
expressed that he has experienced low back pain since 
injuring his back in service while lifting ammunition boxes, 
however, there is no evidence of a complaint of low back pain 
until 1957, and no medical records suggesting treatment for a 
low back condition until 1994, nearly 40 years later.  In 
addition, there is no medical evidence linking the Veteran's 
spondylotic changes of the lumbar spine to service, and the 
record reflects the Veteran did not claim the disability 
until 2005, over 50 
years since service.  Even though Dr. C. stated that the 
Veteran has a progressive back injury, as noted above this 
statement is essentially a recitation of the Veteran's 
account, and is not really offered as a medical opinion.

With respect to the Veteran's claimed frost bite of the lower 
extremities, the Board notes at this point there is no 
medical evidence of any current frostbite disorder. "Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability ... 
in the absence of a proof of present disability there can be 
no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Further, there is no medical evidence of a frost 
bite disorder of the lower extremities at any time during the 
pendency of the claim; see McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).   
While the May 2008 notation notes a frostbite injury in 
service, the Board is of the opinion once again that this 
statement is essentially a recitation of the Veteran's 
account, as there is no evidence of frostbite in the 
Veteran's service treatment records or in any of the 
Veteran's post-service private or VA medical records outside 
of this notation.  Therefore, the claim for service 
connection for frostbite of the left and right lower 
extremities must be denied.

Therefore, the Board also concludes that the Veteran is not 
entitled to service connection for peripheral neuropathy of 
the lower extremities as secondary to the claimed frost bite 
of the lower extremities.  At the outset, the Board notes 
that the record does not establish, nor does the Veteran 
claim, that he experienced this condition in service, or that 
he was treated for this condition until many years after 
service-rather, he claims this condition developed as a 
result of the frostbite.  While the record clearly 
establishes that the Veteran has been diagnosed with 
peripheral neuropathy, this condition has not been linked to 
service or to service-connected disability.   Furthermore, 
while the physician at the Scott and White clinic provided a 
link between the Veteran's peripheral neuropathy and an in-
service frostbite injury, this statement does not suffice to 
establish secondary service connection for this condition as 
the Board has determined that service connection is not 
warranted for the claimed frostbite of the lower extremities.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed spondylotic changes of the 
lumbar spine, frostbite injury of the lower extremities, and 
secondary peripheral neuropathy of the lower extremities.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable because the 
preponderance of the evidence is against the claims.











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for spondylotic changes of 
the lumbar spine, claimed as a low back injury is denied.

Entitlement to service connection for a frost bite injury of 
the left and right lower extremities is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to frost bite 
injury of the left and right lower extremities is denied.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


